Citation Nr: 0833073	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  99-07 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to March 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1997 rating decision in which the RO, inter 
alia, denied the veteran's claim for service connection for 
PTSD.  In December 1998, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in February 1999, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in April 1999.

In his April 1999 substantive appeal, the veteran requested a 
videoconference hearing before a Veterans Law Judge.  In two 
May 1999 letters, the RO informed the veteran that his 
hearing was scheduled for July 1999, however, the veteran 
failed to report for the hearing.  

In August 2000, the Board remanded this matter to the RO for 
further action.  After accomplishing the requested action, 
the RO continued the denial of the claim for service 
connection for PTSD (as reflected in an October 2002 
supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.  

In a February 2003 decision, the Board denied service 
connection for PTSD.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a March 2005 single-judge Order, the Court 
vacated the Board's February 2003 decision and remanded the 
matter to the Board for further action consistent with the 
Court's Order.  Judgment was entered by the Court in March 
2005.  In March 2008 the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) affirmed the Court's 
order and judgment.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

REMAND

In view of points raised in the Court's Order, and the 
Board's review of the claims file, the Board finds that 
further RO action on the claim on appeal is warranted. 

Initially, the Board notes that the  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007).  The claims file reveals that additional 
RO action is needed to comply with the notification 
requirements of the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

While December 1997 and February and May 2001 letters 
informed the veteran of some of the information he could 
submit in support of his claim for service connection for 
PTSD, the Court found that none of these letters complied 
with the VCAA notice provisions.  Specifically, the Court 
stated that none of these letters indicated the information 
and evidence that the Secretary would seek to obtain on the 
veteran's behalf or adequately advised the veteran of the 
evidence he was responsible for obtaining.  See Order, at 2.  
The Board is bound by the findings contained in the Court 
Order.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) 
(under the "law of the case" doctrine, appellate courts 
generally will not review or reconsider issues that have 
already been decided in a previous appeal of the same case, 
and, therefore, the Board is not free to do anything contrary 
to the Court's prior action with respect to the same claim). 
 
The veteran also has not been afforded VCAA notice advising 
him of the information and evidence needed to substantiate 
his claim for service connection for PTSD.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  While a February 2005 VCAA letter 
regarding a claim for service connection for diabetes 
mellitus advised the veteran of the information and evidence 
required to substantiate a claim for service connection, 
because this letter did not list the PTSD issue, it could not 
serve to provide VCAA notice regarding that matter.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Board 
notes that action by the RO is required to satisfy the 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to present additional information 
and evidence pertinent to the claim on appeal, notifying him 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
advise the veteran of the information and evidence needed to 
establish the claim for service connection for PTSD.  The 
letter should also specify what evidence VA will provide and 
what evidence the veteran is to provide.  The RO should also 
ensure that its notice to the veteran meets the requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date-as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

While the matter is on remand, the RO should also obtain and 
associate with the claims file all outstanding VA medical 
records.  The claims file currently includes outpatient 
treatment records from the Durham VA Medical Center (VAMC), 
dated from February 1996 to July 2004, and the Morehead City 
Community Based Outpatient Clinic (CBOC), dated from February 
2004 to March 2005.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all records of pertinent treatment from the 
aforementioned facilities, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for PTSD.

As a final point, the Board notes that the veteran was 
previously represented by the North Carolina Division of 
Veterans Affairs, as reflected in an May 1997 VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative).  In April 1999, the veteran submitted a VA 
Form 21-22 naming the American Legion as his representative.  
In June 2003, the veteran submitted a Privacy Act waiver 
allowing his attorney, Hugh D. Cox, to have access to all of 
his VA records.  Mr. Cox represented the veteran before the 
Court.  However, in January 2005, the veteran submitted 
another VA Form 21-22 again naming the North Carolina 
Division of Veterans Affairs as his representative before VA.  

In June 2008 correspondence, the Board informed the North 
Carolina Division of Veterans Affairs of the opportunity to 
submit additional argument and/or evidence in support of the 
appellant's appeal before the Board readjudicated the claim.  
In August 2008, Hugh D. Cox returned the response form 
enclosed with the June 2008 letter, checking the box 
indicating that he was submitting enclosed argument and/or 
evidence, and asking that the case be remanded back to the 
AOJ for review of the newly submitted evidence.  However, no 
evidence or argument was enclosed with this form.  

To designate a recognized organization as his or her 
representative, a claimant must execute a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative.  38 C.F.R. § 20.602 (2007).  To designate an 
attorney as his or her representative, a claimant must 
execute a VA Form 21-22a, Appointment of Attorney or Agent as 
Claimant's Representative.  In lieu thereof, an attorney may 
state in writing on his or her letterhead that he or she is 
authorized to represent the appellant in order to have access 
to information in the appellant's file pertinent to the 
particular claim presented.  For an attorney to have complete 
access to all information in an individual's records, the 
attorney must provide a signed consent from the appellant or 
the appellant's guardian.  Such consent shall be equivalent 
to an executed power of attorney.  38 C.F.R. § 20.603 (2007).  

In this case, there is no VA Form 21-22a naming Hugh D. Cox 
as the veteran's representative in the claims file, however, 
Mr. Cox did submit signed consent from the veteran in June 
2003.  While the veteran more recently submitted a VA Form 
21-22 naming the North Carolina Division of Veterans Affairs 
as his representative, it was Mr. Cox who responded to the 
June 2008 correspondence in August 2008.  Hence, on remand, 
the RO should clarify the veteran's intentions with regard to 
representation.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should clarify, in writing, 
the veteran's intentions regarding his 
representation in this appeal, and 
appropriate documentation concerning such 
representation should be associated with 
the claims file.  

2.  The RO should obtain all records of 
the veteran's psychiatric evaluation 
and/or treatment from the Durham VAMC 
(since July 2004), and from the Morehead 
City CBOC (since March 2005).  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should furnish to the veteran 
and his representative VCAA-compliant 
notice specific to the claim for service 
connection for PTSD.  

The RO should explain how to establish 
entitlement to service connection, as 
well as the evidence that will be 
obtained by VA and the type of evidence 
that is the veteran's ultimate 
responsibility to submit.  The RO should 
request that the veteran provide 
information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal.  

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate-and 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

